Citation Nr: 0026173	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for prostatitis and 
benign prostatic hypertrophy.

2.  Entitlement to an increased rating for left hallux valgus 
with bunion and rotation, and residuals of left hammertoe 
surgery with foreshortening, dislocation, deformity and 
callus formation, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
service connection for a prostate and ureteral disorder and 
which denied a rating in excess of 10 percent for left hallux 
valgus with bunion and rotation, and residuals of left 
hammertoe surgery with foreshortening, dislocation, deformity 
and callus formation.

The Board addresses the left foot disorder in the REMAND 
portion of this decision.

The veteran also perfected appeals of the RO's denial of 
service connection for tinnitus, dermatitis and swollen 
ankles.  However, the RO later granted service connection for 
tinnitus and dermatitis and incorporated swollen ankles as a 
manifestation of dermatitis.  Therefore, these issues are no 
longer on appeal before the Board.


FINDING OF FACT

There is no competent medical evidence linking current 
prostatitis or benign prostatic hypertrophy with the 
veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
prostatitis and benign prostatic hypertrophy is not well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has prostatitis and 
benign prostatic hypertrophy which he incurred during his 
period of active service.

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection also is warranted for a 
disorder diagnosed after separation provided evidence 
establishes in-service incurrence.  38 C.F.R. § 3.303(d) 
(1999).  Service connection is warranted only when evidence 
supports the claim or is in relative equipoise but not when a 
fair preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold issue, however, is whether the claim for 
service connection is well grounded -- that is, plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim need not be conclusive but there must be 
supporting evidence suggesting more than a purely speculative 
basis for granting entitlement to a requested benefit.  Dixon 
v. Derwinski, 3 Vet. App. 261, 262-263 (1992).  Without a 
well grounded claim VA has neither the duty nor the authority 
to assist a veteran to develop pertinent facts, Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997) cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. 
App. 477, 486 (1999), and the appeal must fail for lack of 
Board jurisdiction, Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim for service connection requires 
evidence of a current disorder, in-service incurrence or 
aggravation of the disorder, and a causal nexus between the 
disorder and active service.  Epps v. Gober, 126 F.3d at 
1467-1468.  Medical evidence is required to establish a 
current disorder and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may establish service 
incurrence or aggravation.  Id. at 1468.  A statutory 
presumption may establish the nexus element.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  A veteran also may 
establish a well-grounded claim for service connection under 
a chronicity analysis where evidence, regardless of its date, 
shows that a current chronic disorder manifested in service 
or during an applicable presumption period.  38 C.F.R. 
§ 3.303(b) (1999).  This evidence must be medical unless the 
nature of the claimed disorder is such that lay observation 
is sufficient.  If a chronicity analysis is inapplicable a 
claim still may be well grounded provided that evidence shows 
a current disorder to be causally linked to service or an 
applicable presumption period by continuity of 
symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Service medical records (SMRs) confirm that during service 
the veteran was repeatedly diagnosed and treated for 
prostatitis and urethritis, apparently linked to sexually 
transmitted diseases.  However, the SMRs also disclose that 
these disorders had resolved before the veteran's retirement 
from service.  A February 1975 Medical Recommendation for 
Flying Duty report includes a diagnosis for resolved acute 
prostatitis.  The veteran's May 1977 retirement physical 
examination notes "rectum and prostate normal to digital 
exam" and "[e]pisodes of gonorrhea in the past, treated, no 
complications, no sequelae."  A contemporaneous medical 
history provided by the veteran does not note a current 
prostate disorder.

The veteran also was asymptomatic for a prostate disorder 
more than a year after his separation from service when a 
report of an August 1978 VA general medical examination noted 
negative genitourinary findings.

The first postservice medical evidence of a genitourinary 
disorder appears nearly 20 years after the veteran's 
separation from service.  February 1996 VA examination 
reports note an increased frequency of urination but no 
evidence of ureteral or bladder fistula.  Diagnoses included 
Grade I benign prostatic hypertrophy with slightly enlarged 
prostate and a urinary tract infection.  Private treatment 
records from May 1998 include diagnoses for chronic 
prostatitis and urethritis secondary to an enlarged prostate.  
A report of a June 1998 VA genitourinary examination included 
diagnoses for a history of prostatitis, Grade I benign 
prostatic hypertrophy, a urinary tract infection without 
hematuria, and mild renal insufficiency.  There is no medical 
documentation associated with the claims file providing a 
causal link between a current genitourinary disorder and the 
veteran's service.

The veteran testified at his February 1997 RO hearing that 
doctors had told him that his current prostate disorder was 
causally related to service.  The veteran stated, in essence, 
that he believed that the prostate disorder he had in service 
had been in remission for 20 years before it reemerged in the 
mid-1990s.  Beyond the appellant's own statements, there is 
no competent medical evidence linking a prostate disorder 
with the veteran's active service.  However, because the 
veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required causal nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

Inasmuch as the record is devoid of the required competent 
medical evidence as set forth above, the veteran's claim for 
entitlement to service connection for prostatitis and benign 
prostatic hypertrophy is implausible and must be denied as 
not well grounded.  Therefore, the VA has no further duty to 
assist the veteran in developing the record to support the 
claims.  See Epps v. Gober, 126 F.3d at 1469.  The Board is 
unaware of additional information which would provide the VA 
with notice of evidence which would well ground the claims.  
See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for the benefits sought and the reasons why the 
current claims are denied.  Id.


ORDER

Service connection for prostatitis and benign prostatic 
hypertrophy is denied.



REMAND

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected left hallux valgus with 
bunion and rotation, and residuals of left hammertoe surgery 
with foreshortening, dislocation, deformity and callus 
formation (left foot musculoskeletal disorders).  He contends 
that his current symptomatology is more severe than is 
contemplated by the current 10 percent disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The Board also finds that additional RO action is required to 
comply with the VA duty to assist prior to further Board 
review of the veteran's claim.  Specifically, the Board finds 
that medical evidence presents uncertainty as to extent of 
left foot disability attributable to the veteran's service-
connected left foot musculoskeletal disorders and that which 
is attributable to a service-connected circulatory disorder.  
The Board also notes an absence of medical evidence of the 
extent of additional left foot functional loss, if any, 
attributable solely to left foot pain arising from the left 
foot musculoskeletal disorders.

The Board recognizes the physical proximity of the 
circulatory and left foot musculoskeletal disorders and the 
possibility that these disorders may present overlapping 
symptomatology.  Indeed, the veteran himself has described 
his symptomatology as a single, combined entity.  
Nevertheless, the Board is constrained to attempt to identify 
and to differentiate the symptomatology associated 
specifically with each disability and additional functional 
loss due to pain resulting specifically from the left foot 
musculoskeletal disorders at issue in this appeal.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate physician to determine the 
nature and severity of the veteran's left 
foot musculoskeletal disorders.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand must be made available for 
the examiner's review.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should express an 
opinion as to whether the veteran's left 
foot disorder is severe, moderately 
severe, moderate or slight.  The 
examining physician should identify all 
of the veteran's left foot symptomatology 
and distinguish that which is 
attributable to a circulatory disorder 
from that which is attributable to hallux 
valgus with bunion and rotation, and 
residuals of left hammertoe surgery with 
foreshortening, dislocation, deformity 
and callus formation.  The examiner also 
should review pertinent aspects of the 
veteran's medical and employment history, 
and comment separately as to the 
following with respect to only the left 
foot musculoskeletal disorders: (1) are 
the veteran's subjective complaints of 
pain objectively confirmed upon physical 
examination; (2) does the left foot 
hallux valgus with bunion and rotation, 
and residuals of left hammertoe surgery 
with foreshortening, dislocation, 
deformity and callus formation result in 
functional impairment, to include 
limitation of motion of any joint; and, 
if so, (3) what is the nature and 
severity of any functional impairment 
attributable to the left foot 
musculoskeletal disorders, to include any 
limitation of motion.  The examiner 
should also indicate whether the hallux 
valgus with bunion and rotation, and 
residuals of left hammertoe surgery with 
foreshortening, dislocation, deformity 
and callus formation causes weakened 
movement, excess fatigability, and 
incoordination, and if so, comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation.  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.  Any opinions expressed must 
be accompanied by a complete rationale.  
The veteran is advised that failure to 
report for a scheduled examination may 
adversely affect adjudication of his 
claim.  38 C.F.R. § 3.655 (1998); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for a rating in excess of 10 percent for left hallux valgus 
with bunion and rotation, and residuals of left hammertoe 
surgery with foreshortening, dislocation, deformity and 
callus formation.  If the RO denies the benefit sought on 
appeal, it should issue a supplemental statement of the case 
and provide the veteran with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 4 -


